Citation Nr: 1715747	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  08-24 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left wrist disability. 

4.  Entitlement to service connection for a sleep disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a left ankle disability. 

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for hemorrhoids.

8.  Entitlement to service connection for anemia, to include as secondary to Agent Orange exposure and hemorrhoids. 

9.  Entitlement to service connection for a right shoulder disability. 

10.  Entitlement to a compensable rating for dyshidrosis, both upper extremities, for the period prior to April 10, 2012, and in excess of 10 percent since April 10, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from June 1964 to May 1967 and from April 1970 to August 1987, including service in the Republic of Vietnam.  His decorations include the Army Commendation Medal, Army Achievement Medal with 1 Oak Leaf Cluster, Republic of Vietnam Gallantry Cross Unit Citation with Palm, Republic of Vietnam Campaign Medal, and Vietnam Service Medal with 3 Bronze Service Stars.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2004, March 2008, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a November 2008 Hearing Election form and September 2012 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  In March 2015, however, the Veteran canceled all hearing requests before the Board.  He requested that his appeal be forwarded to the Board for adjudication.  38 C.F.R. § 20.704(e).  Accordingly, the request has been withdrawn. 
The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 U.S. App. LEXIS 1528 (Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  Thus, the issue of entitlement to a compensable rating for dyshidrosis, both upper extremities, for the period prior to April 10, 2012, and in excess of 10 percent since April 10, 2012, is stayed pending further judicial action.

These matters were previously before the Board in February 2016, when they were remanded for additional development.  Unfortunately, as there has not been substantial compliance with the remand directives, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board apologizes for the delay, but additional development is required to ensure compliance with prior remand directives.


Bilateral Knee

Pursuant to the February 2016 Board remand, the Veteran was afforded VA examinations in May 2016 for the issues on appeal.  Regarding the bilateral knee issue, the examiner provided a negative nexus opinion indicating that there was no proof, evidence, or documentation in the service treatment records (STRs) that show an ongoing/chronic right knee condition in service.  The examiner did not provide an opinion on the left knee because the Veteran stated that his left knee was fine and he had "no claim for the left knee."  However, the Veteran has not withdrawn his claim for service connection for a left knee disability.  Further, a "current disability" exists if the diagnosed disability is present at the time of the claim or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, Dr. J.M.A., a private physician, opined in June 2008 that the Veteran's current bilateral knee problems are at least as likely as not related to service.  Therefore, the criteria for a current left knee disability are met.

Additionally, the examiner did not discuss the May 1977 STR reflecting that the Veteran reported twisting his right knee; the August 1977 STR showing treatment for left knee pain with an assessment of chondromalacia of the patella; the November 1978 STR showing left knee pain; the December 1978 STR reflecting that he complained of "snapping" of the right knee; and Dr. J.M.A.'s May 2006 opinion indicating that his current knee condition is at least likely related to service and her June 2008 opinion indicating that the Veteran's current bilateral knee problems are at least as likely as not related to service.  Further, the examiner noted that the Veteran has degenerative arthritis of the right knee, but did not address whether this condition manifested to a compensable degree within one year of service discharge.  Therefore, the examiner's opinion is inadequate because he did not provide a sufficient rationale for his opinion, he did not address the relevant STRs, he did not address Dr. J.M.A.'s opinions, he indicated that the Veteran did not have a current left knee disability, and he did not address whether the Veteran's degenerative arthritis of the right knee manifested to a compensable degree within one year of service discharge.  Thus, an addendum opinion is needed.


Left Ankle

The May 2016 VA examiner noted that the Veteran reported not having problems with the left ankle and only having problems with his right ankle.  The examiner indicated that the Veteran does not have a left ankle disability and thus, did not offer an opinion on service connection for the left ankle, but he opined that there is no proof, evidence, or documentation in the STRs of a right ankle condition in service.  The Veteran has not withdrawn his claim for service connection for a left ankle disability.  Further, the Veteran appears to have a current left ankle disability because Dr. J.M.A. opined in May 2006 that his ankle condition is related to service.  Although, she did not specify which ankle is impaired, her opinion was rendered in context of the Veteran's claim for service connection for a left ankle disability.  Therefore, it is presumed that she is referring to his left ankle.  Further, the May 2016 VA examiner indicated that on examination, the left ankle exhibited abnormal/outside of normal range of motion and that left ankle instability/dislocation is suspected.  The examiner's opinion is inadequate because the examiner did not provide a sufficient rationale for his opinion, he did not address Dr. J.M.A.'s opinion, he indicated that the Veteran did not have a left ankle disability, and he did not address whether the Veteran's left ankle findings shown on examination are related to service.  Thus, an addendum opinion is needed.

Left Wrist

The May 2016 VA examiner diagnosed chronic left wrist strain.  He opined that the condition is less likely than not incurred in or caused by service.  He indicated that there was no proof, evidence, or documentation in the STRs of an ongoing/chronic wrist condition in service.  However, the examiner did not address the October 1986 STR that shows an assessment of left wrist bursitis.  Therefore, his opinion is inadequate and an addendum opinion is needed.

Sinusitis

The May 2016 VA examiner diagnosed allergic rhinitis.  He opined that the condition is less likely than not incurred in or caused by service.  He noted that there was no proof, evidence, or documentation in the STRs of ongoing/chronic rhinitis/nose/sinus condition in service.  However, the examiner did not address the March 1974 STR showing that the Veteran was prescribed Sudafed for a sinus problem; the November 1976 STR showing that he was seen for sinusitis; and the February 1986 and April 1988 STRs showing that he received treatment for sinus congestion.  Further, he did not address Dr. J.M.A.'s May 2006 opinion indicating that the Veteran's current condition of recurrent sinusitis is at least likely related to service.  Therefore, the examiner's opinion is inadequate because he did not provide a sufficient rationale for his opinion, did not address the relevant STRs, and did not address Dr. J.M.A.'s opinion.  Thus, an addendum opinion is needed.

Sleep Disability

The Veteran seeks service connection for a sleep disability.  He states that sleep apnea did not originate during service, but is secondary to service-connected PTSD.  (See September 2012 VA Form 9).  Notwithstanding this assertion, the Veteran's spouse maintains that the Veteran has had sleep problems since service.  See September 2012 lay statement.

An overnight sleep study was performed in February 2009 and shows mild obstructive sleep apnea syndrome.  The May 2016 VA examiner indicated that there is nothing in the STRs that is a risk factor or precursor or at all related to his sleep apnea, and stated that PTSD is not listed as a risk factor for obstructive sleep apnea.  However, the examiner did not address whether his service-connected PTSD had aggravated (i.e., permanently worsened) the Veteran's sleep apnea.  Therefore, his opinion is inadequate and an addendum opinion is needed.

Hemorrhoids

The May 2016 VA examiner indicated that although the Veteran reported a history of hemorrhoids, the hemorrhoids had resolved/healed because a March 2015 colonoscopy did not show any hemorrhoids.  He stated that there is no current/ongoing diagnosis of hemorrhoids.  Therefore, he opined that hemorrhoids are less likely than not incurred in or caused by service because there is no current diagnosis of hemorrhoids.  

Although the VA examiner indicated that the Veteran currently did not have hemorrhoids, the Veteran had a diagnosis of hemorrhoids at some point during the pendency of the claim, and thus service connection criteria requiring a current disability are satisfied.  See McClain, 21 Vet. App. at 321 (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); December 2010 VA treatment record (showing a diagnosis of hemorrhoids).  Therefore, the VA examiner's opinion is inadequate because he indicated that the Veteran did not have a current hemorrhoid disability.  Further, the VA examiner did not address the August 1971, August 1972, and September 1973 STRs that show the Veteran had hemorrhoidal tags.  Because the VA examiner's opinion is inadequate, an addendum opinion is needed.

Anemia

The May 2016 VA examiner opined that the Veteran's anemia is not due to hemorrhoids and that his anemia "was once due to iron deficiency anemia but that resolved/healed."  Further, he stated that the Veteran's current anemia is due to myelodysplastic syndrome.  He indicated that myelodysplastic syndrome is not on the list of diseases associated with Agent Orange.  The examiner's opinion is inadequate because he did not address if the Veteran's previous iron deficiency anemia was related to service or if it manifested to a compensable degree within one year from separation from service.  Further, while myelodysplastic syndrome is not a disability subject to presumptive service connection under 38 C.F.R. § 3.309(e), that fact alone does not automatically mean that the Veteran's myelodysplastic syndrome is not related to his conceded exposure to herbicide agents in Vietnam.  See Combee v. Brown, 34 F.2d 1039, 1042 (Fed. Cir. 1994).  Thus, an addendum opinion is needed.


Right Shoulder Disability

The May 2016 VA examiner stated that there was no proof, evidence, or documentation in the STRs of an ongoing/chronic shoulder condition in service.  He also stated that the Veteran did not have a current right shoulder diagnosis.  Therefore, he opined that it is less likely than not that a right shoulder disability is related to service.  However, the examiner noted mild osteoarthritic changes in the acromioclavicular and glenohumeral joints, but did not address if this condition is related to service or manifested to a compensable degree within one year of service discharge.  Further, he did not discuss the Veteran's August 2007 right shoulder decompression and January 2010 repair of rotator cuff tear in right shoulder.  The examiner's opinion is inadequate because he did not provide a sufficient rationale for his opinion, and he did not address mild osteoarthritic changes in the acromioclavicular and glenohumeral joints and the Veteran's right shoulder surgeries.  Thus, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Then obtain an addendum opinion from a VA physician other than the May 2016 VA examiner to determine the etiology of any currently present left knee disability; right knee disability; left ankle disability; left wrist disability; and right shoulder disability.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disability; right knee disability; left wrist disability; left ankle disability; and/or right shoulder disability had its onset during service or is etiologically related to service?

(b) Did arthritis in any of these joints manifest to a compensable degree within one year of service discharge in 1987?

In addressing the foregoing questions, the examiner must discuss:

the May 1977 STR showing that the Veteran reported twisting his right knee; 
the August 1977 STR showing treatment for left knee pain with an assessment of chondromalacia of the patella;
the November 1978 STR showing left knee pain; 
the December 1978 STR reflecting that he complained of "snapping" of the right knee; 
the May 1982 STR showing complaints of shoulder aches and pain associated with the flu and viral syndrome;
the October 1986 STR showing left wrist bursitis;
Dr. J.M.A.'s May 2006 opinion indicating that the Veteran's current knee condition is at least likely related to service and his ankle condition is related to service;
the October 2006 x-rays showing mild degenerative changes of the acromioclavicular joint; 
the August 2007 right shoulder decompression; 
Dr. J.M.A.'s June 2008 opinion indicating that the Veteran's current bilateral knee problems are at least as likely as not related to service; and 
the January 2010 repair of rotator cuff tear in the right shoulder.

Please provide a robust rationale for any conclusion reached.
3.  Then obtain an addendum opinion from a VA physician other than the May 2016 VA examiner to determine the etiology of any currently present sinusitis or rhinitis.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed sinusitis or rhinitis had its onset during service or is otherwise related to service?

In addressing the foregoing, the examiner must discuss the March 1974 STR showing that the Veteran was prescribed Sudafed for a sinus problem; the November 1976 STR showing that he was seen for sinusitis; the February 1986 and April 1988 STRs showing that he received treatment for sinus congestion; and Dr. J.M.A.'s May 2006 opinion indicating that the Veteran's current condition of recurrent sinusitis is at least likely related to service.

Please provide a robust rationale for any conclusion reached.

4.  Then obtain an addendum opinion from a VA physician other than the May 2016 VA examiner to determine the etiology of his sleep apnea.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following:
(a)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had its onset in or is otherwise related to service?  

In responding to this question, please address the lay statements from the Veteran and his spouse in September 2012 to the effect that he has had sleeping problems since service.

(b)  Is it at least as likely as not that the Veteran's sleep apnea is (1) proximately due to or (2) has been aggravated (permanently worsened beyond natural progression) by the service-connected PTSD? 

Please provide a robust rationale for any conclusion reached.

5.  Then obtain an addendum opinion from a VA physician other than the May 2016 VA examiner to determine the etiology of his hemorrhoids, anemia, and myelodysplastic syndrome.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  The examiner is requested to address the following:

(a)  Is it at least as likely as not (i.e., probability greater than 50 percent), that anemia or myelodysplastic syndrome had its onset during service or is otherwise related to service, to include as a result of the Veteran's presumed exposure to herbicide agents in Vietnam?  In answering this question, the examiner must address the May 2016 VA examiner's opinion that his "anemia was once due to iron deficiency anemia but that resolved/healed."  The examiner should also address the Veteran's reports that his symptoms began in service and have persisted since service discharge.  

(b)  Did anemia manifest to a compensable degree within one year from separation from service?  

Please provide a robust rationale for any conclusion reached, and note that (1) the absence of evidence of treatment for anemia or myelodysplastic syndrome in the Veteran's STRs cannot, standing alone, serve as the basis for a negative opinion; and (2) the fact that the diagnosed disability is not a presumptive disability under 38 C.F.R. § 3.309(e), cannot be the sole basis for finding that the disability is not related to his conceded exposure to herbicide agents in Vietnam.

(c)  Is it at least as likely as not (50 percent or greater probability) that hemorrhoids had their onset in or are otherwise etiologically related to service?  The examiner should address the August 1971, August 1972, and September 1973 STRs that show that the Veteran had "hemorrhoidal tags."  Further, the examiner should address the Veteran's reports that his hemorrhoids began in service and have persisted since service. 

(d)  If and only if the Veteran's hemorrhoids are found to be related to service, is it at least as likely as not (50 percent or greater probability) that any anemia or myelodysplastic syndrome is (1) proximately due to or (2) has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the Veteran's hemorrhoids?

In addressing the foregoing, the examiner must discuss a December 2010 VA physician indicating: "I suspect he may continue to have some hemorrhoidal bleeding that contributes to his anemia."

Please provide a robust rationale for any conclusion reached.

6.  After completing the actions outlined above, and after undertaking any other development deemed appropriate, readjudicate the issues on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


